FOSTER, District Judge.
This case is similar to No. 1,995, Houston Oil Company of Texas v. Oliver Jenkins et al. (previously decided) 182 Fed. 489. The appeal is from that part of the decree awarding 50 acres of land to ,1 osh Farr and 160 acres to Margaret Dry.
We see no reason to disturb the judgment in favor of Josh Farr, and it is affirmed.
As to • the claim of Margaret Dry, she has failed to establish her adverse possession of all of the tract of 160 acres claimed, and the decree in her favor is reversed, and the .cause is remanded, with instructions to enter a decree in favor of the Houston Oil Company of Texas for the 160 acres in question, but directing the receiver to convey to said Margaret Dry the house'and improvements and all the land she actually occupied and cultivated.
The costs of this court to be paid by the appellant, but the counsel for Margaret Dry shall recover no docket fees.